Third District Court of Appeal
                               State of Florida

                          Opinion filed August 10, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2242
                         Lower Tribunal No. 11-13837
                             ________________


                      Special K Investors, Inc., etc.,
                                    Appellant,

                                        vs.

                          Richard Meiman, et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

     Steven Mark Greenberg (Tamarac), for appellant.

    Espinosa Law Group and Daniel Alberto Espinosa, for appellee, Richard
Meiman.

Before SHEPHERD, LAGOA and SALTER, JJ.

     SHEPHERD, J.
      Special K Investors, Inc. appeals an order that dismissed its action against

Richard Meiman and other defendants.1 We reverse.

      The trial court dismissed the case against Richard Meiman and the

remaining defendants because Special K’s counsel failed to appear for a case

management conference. A trial court may dismiss an action for a party’s failure

to appear at a scheduled case management conference. Fla. R. Civ. P. 1.200(c).

However, “[b]ecause dismissal of an action is ‘the harshest of all sanctions,’ the

trial court must explicitly find that the party’s actions were willful, flagrant,

deliberate, or otherwise aggravated.” U.S. Bank Nat’l Assoc. v. Martinez, 188 So.
3d 107, 108 (Fla. 5th DCA 2016); see also Jenkins v. Allstate Prop. & Cas. Ins.

Co., 185 So. 3d 675 (Fla. 2d DCA 2016); Giemme USA, LLC v. La Sala Group,

Inc., 92 So. 3d 920 (Fla. 4th DCA 2012); Paris Int’l Records & Filmworks, Inc. v.

Rodriguez, 539 So. 2d 5 (Fla. 3d DCA 1989). The record in this case does not

contain any evidence that counsel’s failure to appear at the case management

conference was willful, flagrant or deliberate.

      Accordingly, we reverse the judgment of dismissal and remand for further

proceedings.

      Reversed and remanded.


1 The dismissal of the claims against defendants, James and Eric Goldberg,
previously was affirmed by this court. Special K Investors, Inc. v. Meiman, 155
So. 3d 359 (Fla. 3d DCA 2014).

                                          2